DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	1. Amendments filed 3/29/2022 have been entered, wherein claim 1 is pending. The previous claim objections have been withdrawn due to applicant’s amendments. This action is Final. 
Claim Rejections - 35 USC § 103
2. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fumi et al. (JP 2013119123), hereinafter Fumi, in view of Gokita et al. (JP 2011206867), hereinafter Gokita.
Regarding claim 1, Fumi teaches a method of grinding a substrate including a face side and a reverse side held on a holding surface of a chuck table (see Fumi’s annotated fig. 11 below) with a grinding wheel while the chuck table and the grinding wheel are being rotated about their own central axes (paragraph 0038 of the attached translation), comprising: 

    PNG
    media_image1.png
    370
    534
    media_image1.png
    Greyscale

a first grinding step of grinding away a larger depth of the substrate from an outer circumferential portion of the substrate than at a central portion of the substrate by keeping a grindstone assembly of a grinding unit and the reverse side of the substrate in abrasive contact with each other while a portion of the holding surface underlying an area of contact between the grindstone assembly and the substrate is lying not parallel to a grinding surface defined by a lower surface of the grindstone assembly (Fumi teaches the second grinding means grinds the wafer (paragraph 0038 of the attached translation). Fumi then teaches, before the workpiece is formed to a desired finished thickness, the grinding wheel is raised to stop the grinding temporarily and the thickness measuring means measured the thickness of the workpiece (paragraph 0039 of the attached translation). Next, an inclination adjustment step takes place. Fumi teaches the inclination adjustment step is necessary because if the inclination of the rotary shaft is inadequate, the upper surface of the workpiece is not formed flat [0041]. Fumi also provides two examples (figs. 11-12) of when the upper surface is not formed flat. The inclination adjustment step is incorporated to correct these problems and provide a flat surface of the workpiece. Overall, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that during the first portion of grinding by the second grinding means, Fumi teaches a scenario wherein the grinding table is not parallel and therefore, during the first portion of grinding by the second grinding means, the workpiece is ground at a larger depth at an outer circumferential portion than at a central portion of the substrate by keeping a grindstone assembly of a grinding unit and the reverse side of the substrate in abrasive contact with each other while a portion of the holding surface underlying an area of contact between the grindstone assembly and the substrate is lying not parallel to a grinding surface defined by a lower surface of the grindstone assembly. Doing so would allow the device to function as intended), the grinding unit including the grinding wheel (fig. 1); 
after the first grinding step, a grinding unit lifting step of lifting the grinding unit to separate the annular grindstone assembly from the substrate (Fumi teaches in the second grinding means 3b, before the workpiece is formed to a desired finished thickness, the wheel is raised to stop the grinding temporarily [0039 of the attached translation]); and 
after the grinding unit lifting step, a second grinding step of grinding the substrate by again keeping the grindstone assembly and the reverse side of 2the substrate in abrasive contact with each other by lowering the grinding unit while the portion of the holding surface is lying parallel to the grinding surface (Fumi teaches during the adjustment step, the inclination adjustment means adjusts the inclination of the rotation shaft of the holding means; and when the inclination of the calculated rotating shaft does not become a predetermined value, it adjusts so that the inclination of the rotating shaft becomes a predetermined value. If the inclination of the holding surface is parallel tot eh inclination of the lower surface of the finish grinding stone, it can be determined that the inclination of the rotation shaft has the predetermined value [0040]. Fumi continues to teach after the inclination adjustment step, the second grinding means is lowered and brought into contact with the workpiece to finish grinding [0044]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Fumi teaches making the holding surface parallel to the grinding surface (setting the inclination of the rotation shaft to the predetermined value) and then teaches continuing to grind once the holding surface is parallel. Specifically, it would have been obvious to a person having ordinary skill in the art that Fumi teaches a second grinding step of grinding the substrate by again keeping the grindstone assembly and the reverse side of the substrate in abrasive contact with each other by lowering the grinding unit while the portion of the holding surface is lying parallel to the grinding surface. Doing so would allow the device to function as intended and create a workpiece having an even thickness).
Fumi may not explicitly teach the grinding unit including the grinding wheel that has an annular wheel base and the annular grindstone assembly disposed on a surface of the annular wheel base. 
However, Gokita teaches a method and device of grinding a hard substrate wherein as shown in fig. 2, the grinding wheel includes an annular base and a grinding wheel 327 annularly attached to the lower surface of the base 326 (paragraph 0014 of the attached translation). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fumi to incorporate the teachings of Gokita to provide wherein the grinding unit includes the grinding wheel that has an annular wheel base and the annular grindstone assembly disposed on a surface of the annular wheel base. Doing so would have been a simple substitution of one known grinding wheel configuration (as taught by Gokita) for another known grinding wheel configuration (as taught by Fumi) to obtain the predictable results of grinding the substrate. Additionally, doing so would allow the device to function as intended. 
Response to Arguments
3. Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive. 
Applicant argues Kihara fails to teach the amended claim language. The examiner respectfully disagrees. Kihara was not relied upon to teach the amended claim language. Rather, Fumi in view of Gokita was relied upon to teach the amended claim language. See the above rejection for more details. 
Conclusion
4. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723